Nims, J., concurring: While I fully agree with the result reached in this case, I do not fully agree with the route by which it was reached. I regard this case merely as one more routine family trust case, and as such do not view it as an appropriate vehicle for an extended reexamination of the deductibility of estate planning expenses. In particular, I do not agree with the mixed signals we are sending out regarding the continued efficacy of Bagley v. Commissioner, 8 T.C. 130 (1947). Featherston, J., agrees with this concurring opinion.